Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The office action is a response to application filed 3/31/2022. Wherein claims 1-20 are pending and ready for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claim(s) 1-3, 6, 7, 11-13, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chakra et al (US 20170169333 A1) in view of Icho et al (US20100010986 A1).
With respect to independent claims:
Regarding claim(s) 1,  Chakra et al  teach an apparatus for generating a recommended collaborative document set for a primary collaborative document of a collaborative document set in relation to a primary user profile of a user profile set, the apparatus comprising a display, at least one processor, and at least one memory including program code, the at least one memory and the program code configured to, with the processor, cause the apparatus to at least: (Chakra, Fig.1 shows server computer and device computer, [0020], the user registration may include, but is not limited to temporal context perspective (primary user profile). The temporal context perspective is an updatable context from a point of view of interpretation. The temporal context perspective may include topics or characteristics that define a perspective a user is interested in. The temporal context perspective is dynamic and self-learning. There is plurality of registered users in the system, therefore there are plurality of user accounts/context perceptive (user profile set). [0019] FIG. 2 shows a flow diagram of a method of utilizing crowd source viewing behavior (cross-document correlation model) of users to recommend a viewing order (collaborative document set) to a user.)
wherein: (i) the cross-document correlation model is characterized by a temporally correlated document viewing sequence set, (Chakra, [0019] FIG. 2 shows a flow diagram of a method of utilizing crowd source viewing behavior of users to recommend a viewing order to a user. [0030], content that is common across users in a same determined context or temporal context perspective is identified (step 210). A user's viewing history of content (temporally correlated document viewing sequence set) is tagged with a timestamp indicating when the content was viewed by a user (step 212).)
(ii) each temporally correlated document viewing sequence in the temporally correlated document viewing sequence set is associated with a co-visited user profile of the user profile set, (Chakra, [0020], the user registration may include, but is not limited to temporal context perspective (profile). The temporal context perspective is an updatable context from a point of view of interpretation. The temporal context perspective may include topics or characteristics that define a perspective a user is interested in. The temporal context perspective is dynamic and self-learning. There is plurality of registered users in the system, therefore there are plurality of user accounts/context perceptive (user profile set). [0030], content that is common across users in a same determined context or temporal context perspective is identified (step 210). A user's viewing history of content (temporally correlated document viewing sequence set) is tagged with a timestamp indicating when the content was viewed by a user (step 212).)
(iii) each collaborative document in the collaborative document set is associated with a co-visited user profile subset of the user profile set that comprises any co-visited user profiles for any temporally correlated document viewing sequences that comprise the collaborative document, and (Chakra, [0020], the user registration may include, but is not limited to temporal context perspective (profile). The temporal context perspective is an updatable context from a point of view of interpretation. The temporal context perspective may include topics or characteristics that define a perspective a user is interested in. The temporal context perspective is dynamic and self-learning. There are plurality of users in the system, it would be obvious plurality of user’s profiles (user profile set). [0030], content that is common across users in a same determined context or temporal context perspective is identified (step 210). A user's viewing history of content (temporally correlated document viewing sequences) is tagged with a timestamp indicating when the content was viewed by a user (step 212). One of viewed content in the user’s viewing history of content is the collaborative document.)
(iv) each co-visited collaborative document in the co-visited document subset is associated with at least one temporally correlated document viewing sequence in the temporally correlated document viewing sequence set that comprises the co-visited collaborative document and primary collaborative document; (Chakra, [0030], content that is common across users in a same determined context or temporal context perspective is identified (step 210). A user's viewing history of content (temporally correlated document viewing sequence set) is tagged with a timestamp indicating when the content was viewed by a user (step 212). The first viewing content is primary collaborative document.)
and generate the recommended collaborative document set based on the user-related document subset. (Chakra, [0019] FIG. 2 shows a flow diagram of a method of utilizing crowd source viewing behavior of users to recommend a viewing order to a user.)
However, the prior art fails to teach determine, using a cross-document correlation model, a co-visited document subset of the collaborative document set, determine, using a cross-user correlation model, a user-related document subset of the co- visited document subset, wherein: i) the cross-user correlation model is characterized by a qualifying user relationship set, and (ii) each co-visited user profile subset for the user-related document subset comprises at least one qualifying co-visited user profile that has a qualifying relationship with the primary user profile in accordance with the user qualifying relationship set; 
Icho et al teach determine, using a cross-document correlation model, a co-visited document subset of the collaborative document set, (Icho, [0160], The ascertaining of the common relationship is described using FIG. 6. [0161] Set A is a set whose elements are the content IDs contained in the viewing/listening history table 11. This is expressed as set A={01, 02, 03, 04, 05, 06, 07, 08, 09, 10, 11, 12, 13, 14, 15, 16}(the collaborative document set). [0162] Set B is a set whose elements are the content IDs contained in the viewing/listening history table 12. This is expressed as set B={01, 02, 03, 04, 05, 06, 07, 08, 09, 10, 11, 12, 13, 17, 18}. [0163] A set of the content IDs common to both the viewing/listening history table 11 and the viewing/listening history table 12, in other words the shared content IDs, is a product set (A&B) of set A and set B. This is expressed as (A&B)={01, 02, 03, 04, 05, 06, 07, 08, 09, 10, 11, 12, 13} (co-visited document subset).)
determine, using a cross-user correlation model, a user-related document subset of the co- visited document subset, wherein: i) the cross-user correlation model is characterized by a qualifying user relationship set, and (ii) each co-visited user profile subset for the user-related document subset comprises at least one qualifying co-visited user profile that has a qualifying relationship with the primary user profile in accordance with the user qualifying relationship set; and (Icho, [0153] The content recommending device 1 is a television receiver that is equipped with a display, and as shown in FIG. 5 is composed of a multiple profile acquiring unit 101, a profile common relationship ascertaining unit 102, a content selection criterion storage unit 103, a content selection criterion determining unit 104, a content selecting unit 105, and a selected content presenting unit 106. [0174], The content selection criterion determining unit 104 determines a content selection criterion for selecting content. The content selection criterion determining unit 104 determines the content selection criterion based on the common relationship ascertained by the profile common relationship ascertaining unit 102 and one or more content selection criteria stored in the content selection criterion storage unit 103.)
Therefore, it would have been obvious to a person of ordinary skill to use determine, using a cross-document correlation model, a co-visited document subset of the collaborative document set, determine, using a cross-user correlation model, a user-related document subset of the co- visited document subset, wherein: i) the cross-user correlation model is characterized by a qualifying user relationship set, and (ii) each co-visited user profile subset for the user-related document subset comprises at least one qualifying co-visited user profile that has a qualifying relationship with the primary user profile in accordance with the user qualifying relationship set as taught by Icho et al. The motivation/suggestion would have been because there is a need to narrowing down information such as contents beneficial for users and stimulating interest in users from various viewpoints, and presenting the information to users in an easily ascertainable manner. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.
	
	
Claim(s) 12 and 20 is/are substantially similar to claim 1, and is thus rejected under substantially the same rationale.

With respect to dependent claims:
Regarding claim(s) 2, Chakra-Icho teaches the apparatus of claim 1, wherein: the recommended collaborative document set is determined based on a selected subset of the user-related document set, and each collaborative document in the selected subset has a user-document relationship with the at least one qualifying co-visited user profile for the for the collaborative document that satisfies one or more user-document relationship sufficiency criteria. (Chakra, [0019] FIG. 2 shows a flow diagram of a method of utilizing crowd source viewing behavior of users to recommend a viewing order to a user. [0037], multiple users are being monitored and found to be viewing information regarding “Java” (satisfies criteria that topic relate to Java). User C or group C reads a web page related to the “Implementation of Java platform” with the intent of learning (context) about the programming language. User B or group B reads the same web page with a relative high priority related to “security” with the intent of learning more potential security vulnerabilities (context) specific to the Java platform. A relevancy score of the content being viewed relative to the context is determined. The scoring is completed using a linear regression model for three webpages being viewed is shown in Table 1. The content of the three webpages are viewed by users for different contexts—learning, security, debugging etc . . . . The user's viewing history is time stamped and a summary of user viewing histories for different contexts is created. [0038], For example, in the context of a Java security incident, the summary may include the webpages listed in the following order: webpage 2, webpage 3, and webpage 1. For learning how to program in Java, the webpage may be listed in the following order: webpage 1, webpage 3 and webpage 2. For a user looking for information regarding debugging in Java, the webpages may be listed in the following order: webpage 1, webpage 3, and webpage 2. While only three webpages are shown in the example, multiple entries of webpages or other media may be listed.)

Regarding claim(s) 3, Chakra-Icho teaches the apparatus of claim 1, wherein: the qualifying user relationship set comprises one or more user pair-wise interaction relationships, and each pair-wise interaction relationship describes that: (i) a first user profile associated with the pair-wise interaction relationship has performed a first qualifying document collaboration action with respect to a second collaborative document associated with a second user profile that is associated with the pair-wise interaction relationship, and (Chakra, [0027], A relevancy score of the monitored content relative to context is determined, and the relevancy scores of the content from all of the users in a context are aggregated (step 206), for example by the crowd sourcing context program 66. The context may be users with the similar topics within their temporal context perspective. [0028] A relevancy score may be determined by a comparison of the behaviors with a defined group or users with the same temporal context perspective. For example, if User A or Group 1 is known to be engaged in “Security-Java”, then the behaviors of that group can be used as a comparison. For example, if that group and the studied user opened a particular database and created specific document types then the relevancy score may reach a significant threshold. Time spent viewing (first qualifying document action) or number of times viewed (second qualifying document action) by a user of content may also contribute to the relevancy score.)
 (ii) the second user profile qualifying document collaboration action has performed a second qualifying document collaboration action with respect to a first collaborative document associated with the first user profile. (Chakra, [0027], A relevancy score of the monitored content relative to context is determined, and the relevancy scores of the content from all of the users in a context are aggregated (step 206), for example by the crowd sourcing context program 66. The context may be users with the similar topics within their temporal context perspective. [0028] A relevancy score may be determined by a comparison of the behaviors with a defined group or users with the same temporal context perspective. For example, if User A or Group 1 is known to be engaged in “Security-Java”, then the behaviors of that group can be used as a comparison. For example, if that group and the studied user opened a particular database and created specific document types then the relevancy score may reach a significant threshold. Time spent viewing (first qualifying document action) or number of times viewed (second qualifying document action) by a user of content may also contribute to the relevancy score.)

Regarding claim(s) 6, Chakra-Icho teaches the apparatus of claim 1, wherein: each co-visited collaborative document in the co-visited document subset has a qualifying relationship with the at least one temporally correlated document viewing sequence in the temporally correlated document viewing sequence set that comprises the co-visited document and the primary collaborative document, and(Icho, [0171], The content selection criterion storage unit 103 stores one or more content selection criteria in accordance with the common relationship of profiles. The content selection criterion is a criterion for selecting contents that will stimulate conversation. [0172] An example of the content selection criterion is shown in FIG. 8 [0153] The content recommending device 1 is a television receiver that is equipped with a display, and as shown in FIG. 5 is composed of a multiple profile acquiring unit 101, a profile common relationship ascertaining unit 102, a content selection criterion storage unit 103, a content selection criterion determining unit 104, a content selecting unit 105, and a selected content presenting unit 106. [0174], The content selection criterion determining unit 104 determines a content selection criterion for selecting content. The content selection criterion determining unit 104 determines the content selection criterion based on the common relationship ascertained by the profile common relationship ascertaining unit 102 and one or more content selection criteria stored in the content selection criterion storage unit 103)
each qualifying relationship for a co-visited collaborative document in the co-visited document subset satisfies one or more user-document relationship sufficiency criteria. (Icho, [0171], The content selection criterion storage unit 103 stores one or more content selection criteria in accordance with the common relationship of profiles. The content selection criterion is a criterion for selecting contents that will stimulate conversation. [0172] An example of the content selection criterion is shown in FIG. 8.)
Therefore, it would have been obvious to a person of ordinary skill to use wherein: each co-visited collaborative document in the co-visited document subset has a qualifying relationship with the at least one temporally correlated document viewing sequence in the temporally correlated document viewing sequence set that comprises the co-visited document and the primary collaborative document, and each qualifying relationship for a co-visited collaborative document in the co-visited document subset satisfies one or more user-document relationship sufficiency criteria as taught by Icho et al. The motivation/suggestion would have been because there is a need to narrowing down information such as contents beneficial for users and stimulating interest in users from various viewpoints, and presenting the information to users in an easily ascertainable manner. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.

Regarding claim(s) 7, Chakra-Icho teaches the apparatus of claim 6, wherein the one or more user-document relationship sufficiency criteria comprise a user-document relationship sufficiency criterion defined based at least in part on each viewing time feature for a user-document relationship. (Chakra, [0027], A relevancy score of the monitored content relative to context is determined, and the relevancy scores of the content from all of the users in a context are aggregated (step 206), for example by the crowd sourcing context program 66. The context may be users with the similar topics within their temporal context perspective. [0028] A relevancy score may be determined by a comparison of the behaviors with a defined group or users with the same temporal context perspective. For example, if User A or Group 1 is known to be engaged in “Security-Java”, then the behaviors of that group can be used as a comparison. For example, if that group and the studied user opened a particular database and created specific document types then the relevancy score may reach a significant threshold. Time spent viewing or number of times viewed by a user of content may also contribute to the relevancy score.)

Regarding claim(s) 11, Chakra-Icho teaches the apparatus of claim 1, wherein the one or more user-document relationship sufficiency criteria comprise a user-document relationship sufficiency criterion defined based at least in part on each watching indication feature for a user-document relationship. (Chakra, [0027], A relevancy score of the monitored content relative to context is determined, and the relevancy scores of the content from all of the users in a context are aggregated (step 206), for example by the crowd sourcing context program 66. The context may be users with the similar topics within their temporal context perspective. [0028] A relevancy score may be determined by a comparison of the behaviors with a defined group or users with the same temporal context perspective. For example, if User A or Group 1 is known to be engaged in “Security-Java”, then the behaviors of that group can be used as a comparison. For example, if that group and the studied user opened a particular database and created specific document types then the relevancy score may reach a significant threshold. Time spent viewing or number of times viewed by a user of content may also contribute to the relevancy score.)

Claim(s) 13 is/are substantially similar to claim 3, and is thus rejected under substantially the same rationale.
Claim(s) 16 is/are substantially similar to claim 6, and is thus rejected under substantially the same rationale.

2.	Claim(s) 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chakra et al (US 20170169333 A1) in view of Icho et al (US20100010986 A1) in view of Nair et al (US 20110161409 A1).
Regarding claim(s) 4, the prior art fails to teach the apparatus of claim 3, wherein the qualifying document collaboration action is a sharing document collaboration action.  
However, Nair et al teach wherein the qualifying document collaboration action is a sharing document collaboration action.  (Nair, [0031], The interactions can be determined by tracking the number of people that select the shared media content for viewing, the number of people's comments for the shared media content, and/or the number of people that recommend the shared media content to other users. The interest graph captures such interaction information. The computed metrics are used to determine the popularity of the recommending user and the popularity of the shared content.)
Therefore, it would have been obvious to a person of ordinary skill to use wherein the qualifying document collaboration action is a sharing document collaboration action as taught by Nair et al. The motivation/suggestion would have been because there is a need to provide a system has intelligence to perform device detection to determine the format of the media, length of the media and type of delivery (streaming or download) that a particular device can handle. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.
	
	
Regarding claim(s) 5, Chakra-Icho-Nair teaches the apparatus of claim 3, wherein the qualifying document collaboration action is a commenting document collaboration action. (Nair, [0031], The interactions can be determined by tracking the number of people that select the shared media content for viewing, the number of people's comments for the shared media content, and/or the number of people that recommend the shared media content to other users. The interest graph captures such interaction information. The computed metrics are used to determine the popularity of the recommending user and the popularity of the shared content.)

Claim(s) 14 is/are substantially similar to claim 4, and is thus rejected under substantially the same rationale.
Claim(s) 15 is/are substantially similar to claim 5, and is thus rejected under substantially the same rationale.

Allowable Subject Matter
Claims 8, 9, 10, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUJI CHEN whose telephone number is (571)270-0365.  The examiner can normally be reached on 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRIVASTAVA VIVEK can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WUJI CHEN/
Examiner, Art Unit 2449

	
/DAVID P ZARKA/Primary Examiner, Art Unit 2449